March   13,   1975


The Honorable Ed J. Harris                          Opinion   No.    H-   552
Chairman
Election Committee                                  Ret   Proper fee for copies of
House of Representatives                            campaign expense reports.
P. 0. Box 2910                                      V. T. C. S., art. 3930, sets.
Austin,  Texas  78767                               3 and 9; V. T. C. S., art. 3930(b),
                                                    sec. l(D).

Dear   Chairman    Harris:

        You have requested      ouz opinion on the following        questions:

                       1. May a county clerk base the fees he charges for
                  copies of the campaign expense reports filed with his
                  qffice by candidates for public office under the provi-
                  sions of Chapter 14, Texas Election Code, on the
                  “reaspnable  fees” provision of Subdivision    (9) of Art.
                  3930, Vernon’s   Annotated Civil Statutes, [or] is he
                  mandated by Section (3) of that Article to charge a
                  fee of one dollar ($1.00) per page for such reports?

                       2. It copies of the campaign finance reports
                  called for by Chapter 14,    Texas Election Code, are
                  covered by the provisions of Section (9) of Art. 3930,
                  what cost factors may a clerk utilize to determine      the
                  cost of the copies and, consequently,    the “reasonable
                  fees” called for by Section (9)O

          Chapter 14 of the Texas Election Code, as amended,       requires
                                                                                        .


The Honorable    Ed J. Harris         page 2    (H-552)




        You state that some county clerks charge $1.00 per page for a
copy of a filed campaign expense report pursuant to section 3 of article
3930, while in other counties varying charges are made pursuant to
section 9 of this article,  which authorizes a reasonable fee for other-
wise unspecified  services.

       Article   3930,       V. T. C. S. provides   in pertinent   part as follows:

                 County clerks and county recorders   are hereby
                 authorized and required to collect the following
                 fees for services rendered by them to all persons              . . .

                     . .     .   .


                      (3) For issuing each certified copy (except
                 certified copy of map records and condominium
                 records),   notice,  statement,  license where the
                 fee for issuing the license is not specifically   pro-
                 vided by statute,   or any other instrument,    docu-
                 ment, or paper authorized,      permitted,  or required,
                 to be issued by said county clerk or county recorder,
                 except as otherwise provided in Section 1, of this Act:

                     For each page, or part of a page, a fee, to be
                 paid in cash at the time cash order is placed, of $1.00.

                      However,   nothing in this Act shall be construed to
                 limit or deny to any person,    firm,  or corporation,    full
                 and free access   to any papers,   documents,   proceedings
                 and records referred to in this Act, the right of such
                 parties to read and examine the same, and to copy
                 information   from any microfilm    or other photographic
                 image,   or other copy thereof under reasonable      rules
                 and regulations   of the county clerk at all reasonable
                 times during the hours the county clerk’s     office is open
                 to the public, and without making payment of any charge,
                 being hereby established    and confirmed.

                     .   .   .   .




                                         p. 2481
.




The Honorable    Ed J. Harris     page 3     (Hr 552)




                    (9) For such other duties prescribed,   authorized,
                and/or permitted by the Legislature    for which no fee
                is set by this Act, reasonable fees shall be charged.

         A provision in a separate article enacted on the same day states
essentially  the same thing as does article 3930(3).   Article 3930(b), V. T. C. S.,
provides in part the following;

                    Section 1, County clerks and clerks of county courts
                are hereby authorized and required to collect the follow-
                ing fees for services rendered by them to all persons.    . . .

                     D. For, issuing each certificate,   certified copy,
                notice,, statement,  transcript,   or any other instrument,
                document,    or paper authorized,    permitted,   or required,
                to be issued by said county clerk or clerk of county
                courts on which there is no return to be recorded:

                    For each page, or part of a page,       a fee, to be paid
                st the time each order is placed, of..      . . . . . . . . . . . $1.00.

                     However,   nothing in this Act shall be construed to
                limit or deny to any person,     firm,   or corpkation,     full
                and free access to any papers,      documents,    proceedings,
                and records referred     to in this Act the right of such
                parties to read and examine the same,        and to copy
                information   from any microfilm      or other photographic
                image,   or other copy thereof under reasonable         rules
                and regulations   of the county clerk at all reasonable
                times during the hours the county clerk’s       office is
                open to the public, and without making payment of any
                charge,   being hereby established     and confirmed.

          Both section 3 of article 3930 and subsection      D of section 1 of article
3930(b) “authorize      and require ” the collection  of fees of $1.00 for “issuing”
certificates,    certified copies,  notices,   etc.  For the purposes of this statute
issue means something more than merely providing a copy.               See Snell v.
Knowles,      87 S. W.2d 871, 876 (Tex. Civ. App. T-Texarkana          1935, writ
dismissed);     Bourn y. Robinson,     107 S, W. 873, 875 (Tex. Civ. App. 1908,
no writ hist).




                                     p.   2482
.   -




        The Honorable    Ed J. Harris     page 4        (H-552)




                In a case dealing with the expenses         of issuing   bonds,   the verb
        “issue” was defined as follows:

                        To send out, to send out officially;    to send forth,
                        to put forth; to deliver,   for use, or authoritatively;
                        to put into circulation;   to emit; to go out; to go
                        forth as authoritative    or binding.  Stokes v. Paschall,
                        243 S. W. 611, 614 (Tex. Civ. App. --Ft.      Worth 1932,
                        no writ hint).

                  In our opinion, the fee of $1.00 per page authorized     by section (3)
        of article 3930 and subsection     D of section 1 of article 3930(b),  V. T. C. S. ,
        is applicable t&those copies of campaign expense reports which the clerk
        by his official act “issues,   ” that is, sends out officially as authoritative
        or binding.     In the case of copies of documents on file in his office, this
        can be done by certifying that the copy of the document is true and genuine.
        We do not believe that the $1.00 fee is applicable to making non-certified
        photographic     reproductions  of such documents.

                Your second question is what coot factors may be utilized by a
        clerk to determine  the coat of making uncertified  copies, and the reasonable
        fee for such copies under section (9), article 3930, V. T. C. S.

                Our statutes offer.little guidance as to what constitutes  a reasonable
        fee, and we feel a complete answer is beyond the capabilities     of this office
        beyond pointing out some of the factors which cannot be utilized.

                 Article   3904, V. T. C. S., prohibits the charging of a fee for the
        examination     of any paper or record in his office.   A citizen’s right to
        copy records in the clerk’s     office under article 1945, V. T. C. S., may not
        be burdened with rental charges for space and accomodations,          such as
        furniture and fixtures.     Tarrant County v. Rattikin Title Co.,      supra.

                 Thus, we believe that such factors as the expense of locating the
        records,   making them physically   available for inspection and copying,
        and “overhead”    charges for rental of space, furniture,   or fixtures, may
        not be considered   in determining  a reasonable  fee for providing un-
        certified copies of recordr filed in the office of county clerks.




                                            p.   2483
.   -




        The Honorable   Ed J. Harris      page 5        (H-552)




                                         SUMMARY.

                            The fee of $1.00 per page for copies of campaign
                        expense reports filed in the office of county clerks
                        applies to certified copies.   V. T. C.S.,  art. 3930,
                        sec. 9; V.T.C.S.,    art. 3930(b),  sec. 1 (D).

                            A reasonable   fee may be charged for making
                        uncertified  copies of campaign expense reports.
                        V. T. C. S., art. 3930, sec. 9. No charge may be
                        made for producing records to be inspected or
                        copied or for overhead,    V. T. C. S., arts. 1945,
                        3904.

                                                              Very   truly yours,




                                                             JOHN L. /fi HI L
                                                             Attorney General       of Texas

        APPROVED:




        DAVID   h$   KENDALL,    First   Assistant



        &&
        C. ROBERT HEATH.        Chairman
        Opinion Committee


        lg




                                            p.   2484